Title: From George Washington to Lafayette, 8 December 1784
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dr Marqs,
Mount Vernon 8th Decr 1784.

The peregrination of the day in which I parted with you, ended at Marlbro’: the next day, bad as it was, I got home before dinner.
In the moment of our separation upon the road as I travelled, & every hour since—I felt all that love, respect & attachment for you, with which length of years, close connexion & your merits, have inspired me. I often asked myself, as our Carriages distended, whether that was the last sight, I ever should have of you? And tho’ I wished to say no—my fears answered yes. I called to mind the days of my youth, & found they had long since fled to return no more; that I was now descending the hill, I had been 52 years climbing—& that tho’ I was blessed with a good constitution, I was of a short lived family—and might soon expect to be entombed in the dreary mansions of my father’s—These things darkened the shades & gave a gloom to the picture, consequently to my prospects of seeing you again: but I will not repine—I have had my day.
Nothing of importance has occurred since I parted with you; I found my family well—& am now immersed in company, notwithstanding which, I have in haste, produced a few more letters to give you the trouble of—rather inclining to commit them to your care, than to pass them thro’ many & unknown hands.
It is unnecessary, I persude myself to repeat to you my Dr Marqs the sincerity of my regards & friendship—nor have I words which could express my affection for you, were I to attempt it. My fervent prayers are offered for your safe & pleasant passage—happy meeting with Madame la Fayette & family, the completion of every wish of your heart—in all which Mrs

Washington joins me, as she does in complimts to Capt. Grandcheau & the Chevr of whom little Washn often speaks—With every sentimt wch is propitious & endearing—I am &c. &c. &c.

G: Washington

